Citation Nr: 0627664	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-06 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service for a back disability to include 
as secondary to the service-connected left ankle disability.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1948 to March 1950.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

Although the RO determined that new and material evidence had 
been submitted to reopen the claim, the Board must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's decision.  Jackson v. 
Principi, 265 F.3d 1366 (2001).

In August 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  At the hearing, the 
veteran submitted a statement from a private physician and he 
waived the right to have the evidence initially considered by 
the RO.  A transcript of the hearing is of record.  

In August 2006, the motion to advance the case on the Board's 
docket was granted. 

In this decision, the Board is deciding on the merits only 
the issue of direct service connection.  The issue of service 
connection for a back disability, secondary to the service-
connected left ankle disability, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in September 2001, the RO implicitly 
reopened and then denied the claim of service connection for 
a back disability on the merits; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision. 

2. The additional evidence presented since the rating 
decision in September 2001 is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a back disability. 

3. The back disability is unrelated to service or to a 
disease or injury of service origin.  


CONCLUSIONS OF LAW

1. The rating decision in September 2001 by the RO, denying 
the claim of service connection for a back disability, became 
final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2005). 

2. As the additional evidence presented is new and material 
evidence, the claim of service connection for back disability 
is reopened.  38 U.S.C.A. §§ 5108, (West 2002); 38 C.F.R. § 
3.156 (2005).

3. The back disability was not incurred in or aggravated by 
service and arthritis may not be presumed to be service-
connected.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002): 38 
C.F.R. §§ 3.303, 307, 3.309 (2005). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet.App. 1 (2006). 

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2002 on the underlying claim of service connection.  
The notice included the type of evidence needed to 
substantiate the claim, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was informed that VA would obtain 
service records, VA records and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
asked to submit evidence, which would include that in his 
possession, in support of his claim.  The notice included the 
general provision for the effective date of the claim, that 
is, the date of receipt of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable); and of  Kent v. Nicholson, 20 Vet.App. 1 (2006) 
(elements of a new and material evidence claim, except for 
the evidence that is necessary to reopen the claim). 

To the extent that the degree of disability assignable was 
not provided on the claim of direct service connection, the 
only issue decided in this decision, as the claim is denied, 
no disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.

To the extent that the notice of the evidence necessary to 
reopen the claim was not provided as the claim is reopened 
there can be no possibility of any prejudice to the veteran 
with respect to any defect in the VCAA notice required under 
Kent v. Nicholson, 20 Vet.App. 1 (2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a VA examination in order to decide the claim.  
As there are no additional records to obtain on the issue of 
direct service connection, no further assistance to the 
veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen the claim. 38 U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As the application to reopen the claim of service connection 
was received in July 2002, the current regulatory definition 
of new and material evidence, which was amended in August 
2001, applies. 

Under the current version, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2005).

Previously Denial of the Claim 

The veteran asserts that he injured his back in a parachute 
jump while in the Army Reserves from 1951 to 1955, following 
his period of active duty. 

In the rating decision in September 2001, the RO implicitly 
reopened the claim of service connection for a back 
disability and then denied the claim of direct service 
connection on the merits.  After the veteran was notified of 
the adverse 


determination and of his procedural and appellate rights, he 
did not appeal the rating decision and the September 2001 
rating decision by the RO became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104. 

In the September 2001 rating decision, the RO denied the 
claim of direct service connection for a back disability 
because the evidence failed to establish that the post-
service back disability was related to service.  The evidence 
previously considered consisted of private medical records 
from 1991 to 1993, documenting degenerative changes of the 
back by X-ray. 

The evidence added to the record since the September 2001 
rating decision includes a statement of C.B., MD, dated in 
August 2002, that the veteran's degenerative disc disease was 
an old injury and consistent with an injury that could be 
obtained in parachute jumps and the associated trauma of hard 
landings.  There is also a statement of R.E.T., MD, dated in 
May 2003, that the veteran's arthritis of the spine 
originated from a back injury in June 1954.  

As the additional evidence was not previously of record, and 
as the additional evidence raises a reasonable possibility of 
substantiating the veteran's claim, the evidence meets that 
standard of new and material evidence, and the claim of 
direct service connection is reopened and the claim will now 
be considered on the merits.

Direct Service Connection 

In order to establish service connection, the facts, as shown 
by the evidence, must demonstrate that a particular disease 
or injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If a veteran has continuous service for 90 days or more and 
arthritis is manifested to a degree of 10 percent or more 
within one year from the date of termination of such service, 
there is a rebuttable presumption of service connection.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  

Generally, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.

After several attempts in 1991, 1992, 1999, and 2001, the RO 
was unable to obtain the service medical records for the 
veteran's period of active duty from 1948 to 1950 or for the 
veteran's reserve service.  In September 2001, the custodian 
of Federal records reported that there were no reserve 
records.  The veteran's period of reserve service, including 
any period of active for duty training or inactive duty 
training, has not been verified. 

After service, private medical records disclose that in 
January 1992 X-rays revealed degenerative changes of the 
lumbar spine.  At the time, there was a history that the 
veteran had lifted a 200 pound man in January 1991.  In 
October 1992, after pushing a vehicle that had run out of 
fuel off the road, the veteran complained of back pain.  X-
rays in November 1992 reveal degenerative arthritis of the 
cervical and lumbar segments of the spine.  On an orthopedic 
consultation in November 1992, the physician, R.E.T., MD, 
reported that since the incident in October 1992, the veteran 
had complained of lower back pain with radiation into the 
right hip.  History included a back injury in a parachute 
jump during service with episodes of back pain since, but 
none as serious as the present pain.  The assessment was low 
back pain with severe spinal osteoarthritis.  In follow-up 
treatment through July 1993, the physician variously 
described the back pain as probably secondary to an 
exacerbation of osteoarthritis and as secondary to an on-the-
job injury.  Degenerative disc disease of the lumbosacral 
spine was also assessed. 

In a May 1998 statement, a former, fellow reservist recalled 
that the veteran was injured in a training jump at Camp 
McCoy. 

In a July 2000 statement, a civilian nurse, who was employed 
at Camp McCoy in 1952, could not recall that the veteran as a 
patient. 

In an August 2002 statement, C.B., MD, stated that the 
veteran has been a patient since December 1996 for low back 
pain and that X-rays revealed degenerative disc disease of 
the lumbosacral spine.  The physician expressed the opinion 
that the disc disease represented an old injury and was 
consistent with an injury that could be obtained from 
parachute jumps and hard landings. 

In April 2003 and August 2004, the veteran testified that in 
June 1952 or 1953 when his parachute opened on a jump at Camp 
McCoy he felt a shock up his spine and back pain, and in the 
same jump he fractured his left ankle, which is now 
service-connected.  He stated that about 10 years after 
service he sought treatment for back pain. 

In a May 2003 statement, R.E.T., MD, expressed the opinion 
that the severe osteoarthritic changes in the back probably 
originated from the back injury in June 1952. 

On VA examination in June 2003, the veteran stated that he 
injured his back in some way in a parachute jump in 1952, but 
he did not seek treatment for low back symptoms until 1962 
and since then he has had persistent and intermittent 
symptoms.  The impression was chronic low back syndrome, 
intermittently symptomatic.  After a review of the veteran's 
file, the examiner reported that the veteran did not have 
back symptoms, requiring treatment, until about 10 years 
after service and then expressed the opinion that it was 
unlikely that the veteran's low back disability was due to 
military service. 



Analysis 

As the service medical records for the veteran's periods of 
active duty and reserve service are unavailable, the Board 
finds the veteran's testimony credible on the question of 
whether he sustained an injury during reserve service that 
involved the back. 

Where as the here, the fact of chronicity of back symptoms 
contemporaneous with service, that is, by evidence other the 
service medical records, is not adequately supported, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).

After service, a back disability manifested by degenerative 
joint disease or arthritis and degenerative disc disease was 
first documented by X-ray in 1992, more than 40 years after 
the injury the veteran described in his testimony.  The 40 
year gap in the record without documentation of back symptoms 
opposes, rather than supports, continuity of symptomatology. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b). 

As the first documentation of degenerative joint disease or 
arthritis occurred in 1992, it was well beyond the one-year 
presumptive period for arthritis following separation from 
service in 1950.  The one-year presumption does not apply to 
reserve service as there is no evidence or allegation that 
the veteran served on active duty for training for a 
continuous period of 90 days or more at the time of the 
injury he described in his testimony.  For this reason, 
arthritis is not shown to be related to service on the basis 
of the one-year presumptive period for a chronic disease. 
38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

This, however, does not end the Board's inquiry.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).



In support of his claim, the veteran submitted statements 
from two private physicians.  One physician expressed the 
opinion that the disc disease represented an old injury and 
was consistent with an injury that could be obtained from 
parachute jumps and hard landings.  The opinion assumes facts 
not in evidence, that is, multiple jumps with a cumulative 
effect, as opposed to the single incident described by the 
veteran in his statements and testimony.  Moreover, the 
opinion was couched in terms that the injury "could " be 
obtained from parachute jumps, which contains within it seeds 
of doubt, and in conjunction with evidence of no significant 
back symptoms documented for 40 years, is speculative. Obert 
v. Brown, 5 Vet.App. 30, 33 (1993).  

In 2003, another physician expressed the opinion that the 
osteoarthritic changes in the back probably originated from 
the back injury in June 1952.  In 1992, the same physician, 
noting the history of a back injury in a parachute jump 
during service, attributed the back pain to an exacerbation 
of osteoarthritis or as secondary to an on-the-job injury in 
1991.  At the time, the osteoarthritis was not etiologically 
related to the back injury.  As the physician in the most 
recent statement does not explain the reason for the change 
in his opinion concerning causation, it lacks probative value 
and it is unpersuasive as to the relationship between post-
service back disability and service. 

The evidence against the claim consists of a report of VA 
examination in 2003.  The VA examiner reviewed the record, 
noting the injury in 1952, and found that the veteran did not 
have back symptoms, requiring treatment, until about 10 years 
after service and then expressed the opinion that it was 
unlikely that the veteran's low back disability was due to 
military service.  This opinion by contrast to the other 
medical opinions rejected by the Board is more probative 
because it accounts for fact that there is at least a 10 year 
gap before the veteran sought treatment after service. 



As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that, on the 
basis of the probative medical evidence of record, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt doctrine is not for application in this 
case.  38 U.S.C.A. § 5107(b).

ORDER

New and material evidence having been presented, the 
veteran's claim of service for a back disability is reopened.  
To this extent only the appeal is allowed. 

On a merits determination, service connection for a back 
disability on a direct basis is denied. 

REMAND

In a July 2003 rating decision, the RO granted service 
connection for a left ankle disability.  With the grant of 
service connection for the left ankle disability, the veteran 
raised the issue of a back disability secondary to the 
service-connected left ankle, which was then adjudicated by 
the RO. 

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a non-service-connected disorder is 
proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a) as interpreted by Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

On VA examination in March 2004, the examiner addressed the 
question of whether the back disability was proximately due 
to or the result of the service-connected left ankle 
disability.  The examiner did not address the question of 
whether the service-connected left ankle disability 
permanently aggravated the back disability.  



In view of the above, this case is REMANDED to the RO for the 
following action: 
 
1. Ensure VCAA compliance. Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).  

2. Arrange to the have the veterans' file 
reviewed by the physician who conducted 
the VA examination of March 22, 2004, in 
order to address the question as to 
whether it is at least as likely as not 
that the service-connected left ankle 
disability aggravated the veteran's back 
disability.  If the physician who 
conducted the March 2004 VA examination 
is not available, the above review and 
opinion may be conducted by another VA 
physician.  

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "aggravation" in 
this case means a permanent increase 
in the back disability, as 
contrasted to worsening of symptoms, 
over and above the degree of 
disability that existed prior to the 
aggravation. 

The examiner is also asked to 
consider that the term "at least as 
likely as not" does not mean 
"within the realm of possibility, 
rather it means that the weight of 
the medical evidence both for and 
against the conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against causation. 

3. After the above development, 
adjudicate the claim of secondary service 
connection for a back disability, 


considering aggravation.  If the claim is 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GEORGE E. GUIDO JR.  
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


